DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on October 12th, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Election/Restrictions
Applicant's election without traverse of Invention I (claims 1-8) in the reply filed on October 12th, 2022 is acknowledged. 

Claim Objections
Claims 1, 6 and 8 are objected to because of the following informalities: 
Claim 1 recites “the first semiconductor regions” in line 33 which refer back to “a plurality of first semiconductor regions” in line 26 and should be amended to “the plurality of first semiconductor regions” for avoiding confusion.
Claim 6 recites “the first semiconductor regions” in lines 29 and 38 which refer back to “a plurality of first semiconductor regions” in line 26 of claim 1 and should be amended to “the plurality of first semiconductor regions” for avoiding confusion. 
 Claim 8 recites “the first semiconductor regions” in line 2 which refer back to “a plurality of first semiconductor regions” in line 26 of claim 1 and should be amended to “the plurality of first semiconductor regions” for avoiding confusion. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “irradiating the protons” in line 35 without further reciting the location or target while claim 1 recites “the protons are introduced into the second semiconductor layer” in line 36. Therefore, it is unclear to the examiner where the protons are being irradiated into or if the protons being irradiated from claim 6 are different from the protons being introduced into the semiconductor layer from claim 1.
Claims 7-8 are being rejected for being depended on claim 6 and having the above issue incorporated into the claim.  

      Allowable Subject Matter
Claims 1-5 would be allowed if rewritten to overcome the objection as set forth in the office action above. 
The following is an examiner's statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, AAPA (Pub. No.: US 2022/0069087 A1) discloses a silicon carbide semiconductor device in Fig. 9, comprising: a silicon carbide semiconductor substrate (101) of a first conductivity type, having a first surface and a second surface opposite to each other; a first semiconductor layer (120) of the first conductivity type, provided on the first surface of the silicon semiconductor substrate, and having an impurity concentration lower than an impurity concentration of the silicon carbide semiconductor substrate, the first semiconductor layer having a first surface and a second surface opposite to each other, the second surface of the first semiconductor layer facing the silicon carbide semiconductor substrate; a second semiconductor layer (121) of the first conductivity type, provided on the first surface of the first semiconductor layer, the second semiconductor layer having a first surface and a second surface opposite to each other, the second surface of the second semiconductor layer facing the silicon carbide semiconductor substrate; a third semiconductor layer (102/105) of the first conductivity type, provided on the first surface of the second semiconductor layer, and having an impurity concentration lower than the impurity concentration of the silicon carbide semiconductor substrate, the third semiconductor layer having a first surface and a second surface opposite to each other, the second surface of the third semiconductor layer facing the silicon carbide semiconductor substrate; a fourth semiconductor layer (106) of a second conductivity type, provided on the first surface of the third semiconductor layer, the fourth semiconductor layer having a first surface and a second surface opposite to each other, the second surface of the fourth semiconductor layer facing the silicon carbide semiconductor substrate; a plurality of first semiconductor regions (107) of the first conductivity type, selectively provided in the fourth semiconductor layer, at the first surface of the fourth semiconductor layer; a gate electrode (110) provided via a gate insulating film (116) in the fourth semiconductor layer, at least a portion of the gate electrode being positioned between the first semiconductor regions and the third semiconductor layer; a first electrode (112) provided on the first surface of the fourth semiconductor layer and surfaces of the first semiconductor regions; and a second electrode (113) provided on the second surface of the silicon carbide semiconductor substrate (see [0006-0012]). 
Kono (Patent No.: US 9,882,037 B2) discloses a silicon semiconductor device comprising: wherein protons (at damage regions 24) are introduced into a second semiconductor layer (11) and have a concentration of 1.0 x1012/cm2, and the second semiconductor layer (11) has an impurity concentration of 1.0x1014/cm3 (see column 6, lines 46-55 and column 9, lines 28-49).
However, the combination of AAPA and Kono fails to disclose wherein protons are introduced into the second semiconductor layer and have a concentration in a range from 1.0 x1013/cm3 to 1.0 x1014/cm3, and the second semiconductor layer has an impurity concentration that is in a range from 1.0x1018/cm3 to 5.0x1018/cm3.
Claims 2-5 depend on claim 1, and therefore also include said claimed limitation.
Claims 6-8 would be allowed if rewritten to overcome the 112 rejection as set forth in the office action above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818